Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi [US Pat# 9,481,095].
Regarding claim 1: Takahashi a robot wrist structure (see fig 1) comprising:
a first wrist element that is supported by a forearm (11) in a rotatable manner about a first axis; a second wrist element (A) that is supported by the first wrist element (11) in a rotatable manner about a second axis(Jc) that is orthogonal to the first axis (Ja); and

wherein the first wrist element (11) is provided with, at a position at which the first axis (Ja) is included, a first axial hollow hole ( see fig 1) that passes therethrough along a direction along the first axis wherein the second wrist element (Mc) is provided with, at a position at which the second axis (Jc) is included, a second axial hollow hole ( see fig 1) that passes therethrough in a direction along the second axis; (Jc)
wherein the third wrist element (13) is provided with, at a position at which the third axis is
included, a third axial hollow hole that passes therethrough in a direction along the third axis, and wherein the robot wrist structure comprises a first wiring (30) route in which a wire body passes through the third axial hollow hole (passes inside element 13) from the first axial hollow (inside element 11) hole without passing through the second axial hollow hole ( see fig 1), and a second wiring route in which another wire body (30a, see fig 2) passes through the second axial hollow hole ( inside element Mc) and the third axial hollow hole from outside of the first wrist element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi [US Pat # 9,481,095] in view of [US Pub# 2008/0034920].

the other gear set is provided with a driven-side second gear that is secured, via a shaft  extending in a direction along the second axis, to a driving-side bevel gear that engages with the driven-side bevel gear secured to the third wrist element, and the second axial hollow hole is provided in the shaft.
wherein the shaft is integrally formed with the driving-side bevel gear. However Inoue shows a robot has two driving motors (13B, 14B) that respectively drive the second wrist element (11) and the third wrist element (12) are disposed in the first wrist element (10), two sets (35,42) of gear sets that respectively reduce the rotational speed of the individual driving motors are provided, one of the gear sets is provided with a driven-side first gear (15) secured to the second wrist element (11) such that the second axis serves as a center axis,
the other gear set (42, 20) is provided with a driven-side second gear that is secured, via a shaft (b, see fig 6) extending in a direction along the second axis, to a driving-side bevel gear (18) that engages with the driven-side bevel gear (19) secured to the third wrist element (12), and the second axial hollow hole is provided in the shaft (b), wherein the shaft (b, fig 6) is integrally formed with the driving-side bevel gear (18).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have used bevel gears the robot arm instead of conventional gear type, 

    PNG
    media_image1.png
    929
    696
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    923
    659
    media_image2.png
    Greyscale
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658